DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed November 23, 2021. Claim 1 is amended. Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20150235565 (“Postlethwaite”).
Concerning claim 1, Postlethwaite discloses A welding simulator (¶ [0012]) comprising: 
a first display associated with a first user (Fig. 4 (140, 150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual ; 
a second display associated with a second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 4 (140, 150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers. Additionally, simulator 10 may include a personalized display 140 adapted for use by a single end user 12, which may be a trainee user 12 a or an instructor user 12 b. It is expressly noted here that the end user's 12 activity in the real world is translated into virtual welding activity and viewed on one or more displays 140, 150 in real-time.”), ¶ [0059-0062]); 
a first mock welding tool associated with the first user (Fig. 4 (mock welding tool 160), Fig. 5, ¶ [0052-0058] (“input device 155 comprises a mock welding tool 160”)); 
a second mock welding tool associated with the second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual ; 
a first stand operable to hold a first coupon (Fig. 10 (170), ¶ [0065] (“The set up of a welding scenario may also include setting up a coupon stand 170”)); 
a second stand operable to hold a second coupon (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”), Fig. 10 (170), ¶ [0065] (“The set up of a welding scenario may also include setting up a coupon stand 170”)); 
a first spatial tracker for tracking first movements of the first mock welding tool relative to the first coupon by the first user (Fig. 4 (Spatial Tracker 120), Fig. 9, ¶ [0051] (“Simulator 10 further includes sensors and/or sensor systems, which may be comprised of a spatial tracker 120, operatively connected to the logic processor-based subsystem 110.”); 
a second spatial tracker for tracking second movements of the second mock welding tool relative to the second coupon by the second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”), Fig. 4 (Spatial Tracker 120), Fig. 9, ¶ [0051] (“Simulator 10 further includes sensors and/or sensor systems, which may be comprised of a spatial tracker 120, operatively connected to the logic processor-based subsystem 110.”); and 
a housing holding logic comprising a memory storing machine-readable instructions (¶ [0090]) and a processor (¶ [0051]) for executing the instructions to: 
generate a simulated environment (¶ [0012], ¶ [0142]); and 
simultaneously display the simulated environment, including the first movements and the second movements, on the first display and the second display (¶ [0070] (“remote communications may be used to provide virtual instruction by offsite personnel, i.e., remote users, working from similarly or dissimilarly constructed devices, i.e., simulators. Portraying a virtual welding process may be accomplished via a network connection including but not limited to the internet, LANs, and other means of data transmission. Data representing a particular weld (including performance variables) may be sent to another system capable of displaying the virtual image and/or weld data.”), ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”). A POSITA would understand that in order for two or more users to create a virtual weld, all users must be able to view the welding movements of other users.).

Concerning claim 2, Postlethwaite discloses The welding simulator of claim 1, wherein the first display is part of a welding helmet (Fig. 4 (140 Face-Mounted Display Device), Fig. 8C, ¶ [0046], ¶ [0059-0062] (“The face mounted display device 140 may be integrated into a welding helmet 900, as shown in FIG. 8C”)).
 The welding simulator of claim 1, wherein the second display is part of a welding helmet (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 4 (140 Face-Mounted Display Device), Fig. 8C, ¶ [0046], ¶ [0059-0062] (“The face mounted display device 140 may be integrated into a welding helmet 900, as shown in FIG. 8C”), ).
Concerning claim 4, Postlethwaite discloses The welding simulator of claim 1, further comprising a third display (Fig. 2 (150 Observer Display Device), Fig. 4 (150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers.”), ¶ [0051] (“As referenced above, displaying device(s) 200 are included, which may comprise a face-mounted display device 140 and an observer display device 150 each connected to the logic processor-based subsystem 110 providing visual access to the interactive virtual welding environment 15.”)).
Concerning claim 5, Postlethwaite discloses The welding simulator of claim 4, wherein the third display is mounted on the housing (Fig. 2 (ODD 150), ¶ [0051] (“As referenced above, displaying device(s) 200 are included, which may comprise a face-mounted display device 140 and an observer display device 150 each connected to the logic processor-based subsystem 110 providing visual access to the interactive virtual welding environment 15.”)).
Concerning claim 6, Postlethwaite discloses The welding simulator of claim 4, further comprising a fourth display (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Pub. No. 20110218024A1 (“Baerlocher”). 
Concerning claim 7, Postlethwaite discloses The welding simulator of claim 6, wherein the fourth display is mounted on the housing  (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 2 (ODD 150), ¶ [0051] (“As referenced above, displaying device(s) 200 are included, which may comprise a face-mounted display device 140 and an observer display device 150 each connected to the logic processor-based subsystem 110 providing visual access to the interactive virtual welding environment 15.”)). There is no express disclosure in Postlethwaite of two display devices mounted to a single housing, to the extent claim 7 requires two display devices mounted to a single housing, as opposed to two display devices mounted to two housings, Baerlocher teaches this limitation. (Figs. 4A-4D (first display devices 108 a-d, second display devices 110 a-d), ¶ [0115] (“Each gaming station includes a first display device 108 a, 108 b, 108 c and 108 d, respectively, operable to display the same first racing interactive game in which each player participates.”) A single housing is shown in figures 4a-d, and two displays for each user, for a total of 8 displays are mounted on the housing). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for use of a single cabinet to house displays and connect to input devices for multiple users as taught in Baerlocher. Since both references teach electronic 
Concerning claim 11, Postlethwaite discloses A welding simulator (¶ [0012]) comprising: 
a first display associated with a first user (Fig. 4 (140, 150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers. Additionally, simulator 10 may include a personalized display 140 adapted for use by a single end user 12, which may be a trainee user 12 a or an instructor user 12 b. It is expressly noted here that the end user's 12 activity in the real world is translated into virtual welding activity and viewed on one or more displays 140, 150 in real-time.”), ¶ [0059-0062]); 
a second display associated with a second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 4 (140, 150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers. Additionally, simulator 10 may include a personalized display 140 adapted for use by a single end user 12, which may be a trainee user 12 a or an instructor user 12 b. It is expressly noted here that the end user's 12 activity in the real world is translated into virtual welding activity and viewed on one or more displays 140, 150 in real-time.”), ¶ [0059-0062]); 
a first mock welding tool associated with the first user (Fig. 4 (mock welding tool 160), Fig. 5, ¶ [0052-0058] (“input device 155 comprises a mock welding tool 160”)); 
a second mock welding tool associated with the second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 4 (mock welding tool 160), Fig. 5, ¶ [0052-0058] (“input device 155 comprises a mock welding tool 160”)); 
a first stand operable to hold a first coupon (Fig. 10 (170), ¶ [0065] (“The set up of a welding scenario may also include setting up a coupon stand 170”)); 
a second stand operable to hold a second coupon (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment ; 
a first spatial tracker for tracking first movements of the first mock welding tool relative to the first coupon by the first user (Fig. 4 (Spatial Tracker 120), Fig. 9, ¶ [0051] (“Simulator 10 further includes sensors and/or sensor systems, which may be comprised of a spatial tracker 120, operatively connected to the logic processor-based subsystem 110.”); 
a second spatial tracker for tracking second movements of the second mock welding tool relative to the second coupon by the second user (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”), Fig. 4 (Spatial Tracker 120), Fig. 9, ¶ [0051] (“Simulator 10 further includes sensors and/or sensor systems, which may be comprised of a spatial tracker 120, operatively connected to the logic processor-based subsystem 110.”); and 
a housing holding first logic and second logic, wherein the first logic comprises a first memory storing first machine-readable instructions (¶ [0090]) and a first processor for executing the first machine-readable instructions (¶ [0051]) to: 
generate a first simulated environment (¶ [0012], ¶ [0142]); and 
display the first simulated environment and the first movements on the first display (¶ [0049] (“Examples of the kinds of virtual indicators observed may include: flow of the weld puddle, shimmer of molten puddle, changes in ; and 
wherein the second logic comprises a second memory storing second machine-readable instructions (¶ [0090]) and a second processor for executing the second machine-readable instructions (¶ [0051]) to: 
generate a second simulated environment (¶ [0012], ¶ [0142]); and 
display the second simulated environment and the second movements on the second display (¶ [0049] (“Examples of the kinds of virtual indicators observed may include: flow of the weld puddle, shimmer of molten puddle, changes in color during puddle solidification, freeze rate of the puddle, color gradients of heat dissipation, sound, bead formation, weave pattern, formation of slag, undercut, porosity, spatter, slag entrapment, overfill, blow through, and occlusions to name a few. It is to be realized that the puddle characteristics are dependent upon, that is to .
Postlethwaite does not expressly disclose a single housing for the processors and memory devices of two simulators, to the extent claim 11 requires two processors and memories mounted within a single housing, as opposed to contained in two housings, Baerlocher teaches this limitation. (Figs. 4A-4D, ¶ [0060], ¶ [0084],  ¶ [00114-0115] (“Referring now to FIG. 4A, a gaming system or a gaming unit 100 includes a central server or controller 56 and a plurality of gaming machines or gaming devices 102 a, 102 b, 102 c and 102 d.”) A single housing is shown in figures 4a-d, which contains 4 separate simulation devices with separate processors and memory for controlling the individual games and for communicating with a central server.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for use of a single cabinet to house multiple simulators for multiple users as taught in Baerlocher. Since both references teach electronic simulators the references are from the same field of endeavor. Further, Baerlocher solves the problem of how to house electronics associated with simulators for multiple users. A POSITA would have been motivated to combine Postlethwaite and Baerlocher because two welding simulators could be simply and 
Concerning claim 12, Postlethwaite discloses The welding simulator of claim 11, wherein the first display is part of a welding helmet (Fig. 4 (140 Face-Mounted Display Device), Fig. 8C, ¶ [0046], ¶ [0059-0062] (“The face mounted display device 140 may be integrated into a welding helmet 900, as shown in FIG. 8C”)), .
Concerning claim 13, Postlethwaite as modified discloses The welding simulator of claim 11, wherein the second display is part of a welding helmet (Fig. 4 (140 Face-Mounted Display Device), Fig. 8C, ¶ [0046], ¶ [0059-0062] (“The face mounted display device 140 may be integrated into a welding helmet 900, as shown in FIG. 8C”), (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)).
Concerning claim 14, Postlethwaite as modified discloses The welding simulator of claim 11, further comprising a third display (Fig. 2 (150 Observer Display Device), Fig. 4 (150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may .
Concerning claim 15, Postlethwaite as modified discloses The welding simulator of claim 14, wherein the third display is mounted on the housing (Fig. 2 (ODD 150), ¶ [0051] (“As referenced above, displaying device(s) 200 are included, which may comprise a face-mounted display device 140 and an observer display device 150 each connected to the logic processor-based subsystem 110 providing visual access to the interactive virtual welding environment 15.”)).
Concerning claim 16, Postlethwaite as modified discloses The welding simulator of claim 14, wherein the first logic causes the first simulated environment and the first movements to be displayed on the third display (Fig. 2 (150 Observer Display Device), Fig. 4 (150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers.”)).
Concerning claim 17, Postlethwaite as modified discloses The welding simulator of claim 16, further comprising a fourth display (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 2 (150 Observer Display Device), Fig. 4 (150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 .
Concerning claim 18, Postlethwaite as modified discloses The welding simulator of claim 17, wherein the fourth display is mounted on the housing (¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)), Fig. 2 (ODD 150), ¶ [0051] (“As referenced above, displaying device(s) 200 are included, which may comprise a face-mounted display device 140 and an observer display device 150 each connected to the logic processor-based subsystem 110 providing visual access to the interactive virtual welding environment 15.”)). There is no express disclosure in Postlethwaite of two display devices mounted to a single housing, to the extent claim 7 requires two display devices mounted to a single housing, as opposed to two display devices mounted to two housings, Baerlocher teaches this limitation. (Figs. 4A-4D (first display devices 108 a-d, second display devices 110 a-d), ¶ [0115] (“Each gaming station includes a first display device 108 a, 108 b, 108 c and 108 d, respectively, operable to display the same first racing interactive game in which each player participates.”) A single housing is shown in figures 4a-d, and two displays for each user, for a total of 8 displays are mounted on the housing). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for use of a single cabinet to house displays and connect to input devices for multiple users as taught in Baerlocher. Since .
Concerning claim 19, Postlethwaite as modified discloses The welding simulator of claim 17, wherein the second logic causes the second simulated environment and the second movements to be displayed on the fourth display (Fig. 2 (150 Observer Display Device), Fig. 4 (150), Figs. 7-8C, ¶ [0046] (“A displaying device 200 is included that provides visual access into the virtual environment 15 and the end user's 12 activity. In one embodiment, simulator 10 may include a display screen 150 viewable by a plurality of end users 12 or other observers.”), ¶ [0070], ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”)).
Concerning claim 20, Postlethwaite as modified discloses The welding simulator of claim 11, wherein the first logic displays the first coupon as a first part; and wherein the second logic displays the second coupon as a second part. (¶ [0070] (“remote communications 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Pub. No. 20140065584 (“Wallace”). 
Concerning claim 8, Postlethwaite discloses The welding simulator of claim 1, wherein the logic displays the first coupon and the second coupon as the same part. (¶ [0070] (“remote communications may be used to provide virtual instruction by offsite personnel, i.e., remote users, working from similarly or dissimilarly constructed devices, i.e., simulators. Portraying a virtual welding process may be accomplished via a network connection including but not limited to the internet, LANs, and other means of data transmission. Data representing a particular weld (including performance variables) may be sent to another system capable of displaying the virtual image and/or weld data.”), ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users . To the extent it would not be obvious that the logic displays the first coupon and the second coupon as the same part based on Postlethwaite alone Wallace teaches this limitation (¶ [0052] (“The same 3D rendered animation of a particular test may be played over and over again to allow for maximum training benefit for the same user or for multiple users.”), ¶ [0091], ¶ [0132]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for multiple students to practice welds on the same part as taught in Wallace. Since both references teach electronic simulators for teaching welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Postlethwaite and Wallace because it would be predictable to use renderings of identical parts for multiple users as taught in Wallace while performing the simulation simultaneously as disclosed in Postlethwaite. It would also be desirable to have two or more users practice the same weld for at least two reasons: (1) to maximize use of simulator programs to teach many users and (2) to provide a motivational game like experience where students can compete to perform the best and fastest weld.
Concerning claim 9, Postlethwaite discloses The welding simulator of claim 8, wherein a weld path is defined on the part, wherein the first movements correspond to a first traversal of the weld path, and wherein the second movements correspond to a second traversal of the weld path (¶ [0068] (“Additionally, the end user's 12 performance may be .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of U.S. Patent Pub. No. 20130230832 (“Peters”). 
Concerning claim 10, Postlethwaite discloses The welding simulator of claim 1, wherein the logic displays the first coupon and the second coupon as portions of the same assembly (¶ [0070] (“remote communications may be used to provide virtual instruction by offsite personnel, i.e., remote users, working from similarly or dissimilarly constructed devices, i.e., simulators. Portraying a virtual welding process may be accomplished via a network connection including but not limited to the internet, LANs, and other means of data transmission. Data representing a particular weld (including performance variables) may be sent to another system capable of displaying the virtual image and/or weld data.”), ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”). A POSITA would understand that in order for two or more users to collaborate on a virtual weld, all users must be able to view the same welding coupon.). To the extent it would not be obvious that the logic displays the first coupon and the second coupon as portions of the same assembly based on Postlethwaite alone Peters teaches this limitation (¶ [0131] (“The on-line .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Baerlocher and further in view of Wallace. 
Concerning claim 21, Postlethwaite as modified discloses The welding simulator of claim 20, wherein the first part and the second part are identical. (¶ [0070] (“remote communications may be used to provide virtual instruction by offsite personnel, i.e., remote users, working from similarly or dissimilarly constructed devices, i.e., simulators. Portraying a . To the extent it would not be obvious that the first part and the second part are identical based on Postlethwaite alone Wallace teaches this limitation (¶ [0052] (“The same 3D rendered animation of a particular test may be played over and over again to allow for maximum training benefit for the same user or for multiple users.”), ¶ [0091], ¶ [0132]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for multiple students to practice welds on the same part as taught in Wallace. Since both references teach electronic simulators for teaching welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Postlethwaite and Wallace because it would be predictable to use renderings of identical parts for multiple users as taught in Wallace while performing the simulation simultaneously as disclosed in Postlethwaite. It would also be desirable to have two or more users practice the same weld for at least two reasons: (1) to maximize use of simulator programs to teach many users and (2) to provide a motivational game like experience where students can compete to perform the best and fastest weld.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Baerlocher and further in view of U.S. Patent Pub. No. 20130230832 (“Peters”). 
Concerning claim 22, Postlethwaite as modified discloses The welding simulator of claim 20, wherein the first part and the second part are different portions of an assembly. (¶ [0070] (“remote communications may be used to provide virtual instruction by offsite personnel, i.e., remote users, working from similarly or dissimilarly constructed devices, i.e., simulators. Portraying a virtual welding process may be accomplished via a network connection including but not limited to the internet, LANs, and other means of data transmission. Data representing a particular weld (including performance variables) may be sent to another system capable of displaying the virtual image and/or weld data.”), ¶ [0097], ¶ [0142] (“An embodiment of the present invention may provide a virtual simulation environment allowing two or more users (multi-man) to create a virtual weld, such as in certain orbital welding scenarios.”). A POSITA would understand that in order for two or more users to collaborate on a virtual weld, all users must be able to view the same welding coupon.). To the extent it would not be obvious that the first part and the second part are different portions of an assembly based on Postlethwaite alone Peters teaches this limitation (¶ [0131] (“The on-line welding game 2520 may provide various welding projects as part of the game such as, for example, a bridge project, an automobile project, and a sky scraper building project. In general, a user cannot work on a welding project that is part of the on-line welding game 2520 until the statistics (i.e., data) in the user's electronic file from the virtual reality welding system 2400 indicate that the user is ready to work on that welding project.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the simulators of Postlethwaite for multiple students to practice welds on different connected parts as .

Response to Arguments
Applicant’s amendments and arguments regarding 35. U.S.C. 112(b), filed Nov. 23, 2021, with respect to 35. U.S.C. 112(b) have been fully considered and overcome the rejection.  The rejections of claims 1-10 under 35. U.S.C. 112(b) has been withdrawn. The preliminary double patenting rejection has also been withdrawn in view of the filed terminal disclaimers.
Applicant's arguments filed Nov. 23, 2021 regarding anticipation and obviousness have been fully considered but they are not persuasive. Regarding, the rejection of claim 1 under 35 U.S.C. 102, Postlethwaite discloses a networked system which includes multiple systems capable of displaying the virtual images and weld training data of another system (¶ [0070]) and transferring data from spatial trackers and sensors to additional systems (¶ [0090]). Postlethwaite, therefore discloses the capability to connect multiple systems as shown in Figure 4, which would include multiple spatial trackers. Postlethwaite also discloses that the “end user's 12 activity in the real world is translated into virtual welding activity and viewed on one or more displays 140, 150 in real-time.” (¶ [0047]). Further, “Data representing the end user's 12 virtual .
Regarding, the rejection of claim 11 under 35 U.S.C. 103, Postlethwaite discloses a welding simulator with displays 140 and 150, mock welding tool 160, Table/Stand 170, welding coupon 180 (See, e.g. Fig. 4). Two welding systems from Postlethwaite disclose all the limitations of claim 11, except that the processors for the systems are contained within a single housing. Baerlocher remedies this missing element by teaching that a single housing may be used for multiple simulators to promote a competitive and fun environment that encourages the use of the simulators. Baerlocher and Postlethwaite are analogous art for at least two reasons. First, both references teach electronic simulators with multiple displays (Baerlocher ¶ [0077], Fig. 1; Postlethwaite Fig. 4, ¶ [0146]) the references are from the same field of endeavor. Second, Baerlocher solves the problem of how to house electronics associated with simulators for multiple users to motivate users to use the simulator together (Baerlocher ¶ [0052]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
February 26, 2022





	
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715